UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6015


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERTO LOPEZ-GOMEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cr-00234-FL-1)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roberto Lopez-Gomez, Appellant Pro Se.  Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roberto    Lopez-Gomez      appeals    the    district       court’s     margin

order denying his motion for sentence modification.                          We have

reviewed the record and find no reversible error.                   Once imposed,

a sentence is final and may be modified only under a narrow set

of   well-defined      circumstances.        18    U.S.C.    § 3582(c)         (2012);

United States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).

Lopez-Gomez      has     failed   to    establish      that        any    of    these

circumstances     is     applicable    to    his    case.         Accordingly,     we

affirm.     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented      in     the   materials

before    this   court    and   argument    would    not    aid    the    decisional

process.

                                                                            AFFIRMED




                                        2